NO








NO. 12-10-00084-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
RONALD GLENN WILLIAMS,
APPELLANT                                                     '     APPEAL
FROM THE 114TH
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,                                 '      SMITH
COUNTY, TEXAS
APPELLEE
 


MEMORANDUM OPINION
PER
CURIAM
            Appellant
pleaded guilty to robbery, and the trial court assessed punishment at
imprisonment for fifteen years.  We have received the trial court’s
certification showing that Appellant waived his right to appeal.  See Tex. R. App. P. 25.2(d).  The
certification is signed by Appellant and his counsel.  Accordingly, the appeal
is dismissed for want of jurisdiction.
Opinion delivered April 7, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
(DO NOT PUBLISH)